                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


MICHAEL HALE,

                           Plaintiff,                            ORDER

    v.                                                       15-cvB478-wmc
CAROLYN W. COLVIN,
Commissioner of Social Security,

                           Defendant.




      On September 21, 2017, the court issued an order and judgment remanding this

case to the commissioner for further proceedings under sentence four of 42 U.S.C. ' 405(g)

pursuant to stipulation of the parties. Judgment was also entered on September 21, 2017.

Now before the court is plaintiff Michael Hale attorney’s petition for fees pursuant to

§ 406(b)(1) in the amount of $7,437.88. (Dkt. #22.) Defendant does not object to this

motion. (Dkt. #24.)




          Fees under 42 U.S.C. ' 406

      As part of its judgment, a court may allow “a reasonable fee . . . not in excess of 25

percent of the . . . past-due benefits” awarded to the claimant. § 406(b)(1)(A). The fee

is payable “out of, and not in addition to, the amount of [the] past-due benefits.” Id.

Counsel asks the court to approve an attorney fee award in the amount of $7,437.88,

which represents the difference between the prior EAJA fee awards of $6,000 (in case 12-

cv-943) and $7,500 (dkt. #18), and $20,937.88 withheld from the amount awarded to

plaintiff in past-due benefits.    Having considered the supporting materials filed by


                                            1
plaintiff's attorney, and hearing no objection from plaintiff or defendant, the court will

grant the motion. The fees requested by counsel are reasonable in light of the time he and

members of his firm spent on this case and the favorable result he obtained for plaintiff

while working on a contingency basis.

      Of course, counsel is not allowed to recover both awards. Section 406(b) has been

harmonized with the EAJA; though fee awards may be made under both the EAJA and

§ 406(b), a claimant's attorney must refund to the claimant the amount of the smaller fee.

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (explaining that “an EAJA award offsets

an award under Section 406(b)”).




                                        ORDER

      IT IS ORDERED that counsel’s motion for attorney fees under 42 U.S.C.

§ 406(b)(1) in the amount of $7,437.88 (dkt. #22) is GRANTED.

      Entered this 10th day of May, 2019.

                                         BY THE COURT:

                                         /s/
                                         __________________________________
                                         WILLIAM M. CONLEY
                                         District Judge




                                            2
